Citation Nr: 0116572	
Decision Date: 06/19/01    Archive Date: 06/26/01

DOCKET NO.  98-06 246	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Whether the February 17, 1987 rating decision that 
assigned a 20 percent evaluation for the veteran's service-
connected intervertebral disc syndrome was clearly and 
unmistakably erroneous.

2.  Whether the February 17, 1987 rating decision was clearly 
and unmistakably erroneous for not considering the issue of 
entitlement to service connection for tinnitus.

3.  Entitlement to an effective date prior to February 17, 
1994, for a grant of service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans

ATTORNEY FOR THE BOARD

David S. Nelson, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1983 to 
September 1986.

This appeal comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a June 1996 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska.

The veteran requested a hearing before a Member of the Board 
in his April 1998 substantive appeal.  A note in the file 
indicates that the veteran did not appear for his scheduled 
hearing.


FINDINGS OF FACT

1.  The February 17, 1987 rating decision that assigned a 20 
percent evaluation for the veteran's service-connected 
intervertebral disc syndrome was supported by the evidence 
then of record and was consistent with VA laws and 
regulations then in effect.

2.  A formal or informal claim for entitlement to service 
connection for tinnitus had not been received by VA at the 
time of the February 17, 1987 rating decision.

3.  A formal or informal claim for entitlement to service 
connection for tinnitus was not received by VA prior to 
February 17, 1994.

CONCLUSIONS OF LAW

1.  The February 17, 1987 rating decision that assigned a 20 
percent evaluation for the veteran's service-connected 
intervertebral disc syndrome was not clearly and unmistakably 
erroneous.  38 C.F.R. § 3.105(a) (2000); 38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (1986).

2.  The February 17, 1987 rating decision was not clearly and 
unmistakably erroneous by failing to consider the issue of 
entitlement to service connection for tinnitus.  38 C.F.R. 
§ 3.105(a) (2000).

3.  The requirements for an effective date prior to February 
17, 1994, for a grant of service connection for tinnitus have 
not been met.  38 U.S.C.A. §§ 5107, 5110 (West 1991); 38 
C.F.R. § 3.400 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes that, on November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA) became law.  The VCAA 
applies to all pending claims for VA benefits and provides 
the VA shall make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the 
claimant's claim for a benefit under  a law administered by 
VA.  In the instant case, the veteran has not identified any 
additional evidence which he has requested VA to assist him 
in obtaining.  For that reason, the Board finds that the RO 
complied with any requirement which the VCAA might have 
imposed in this case, and the Board will proceed to decide 
the current appeal.  See Veterans Claims Assistance Act of 
2000 (VCAA) Pub. L. No. 106-475 § 3(a), 114 Stat. 2096 
(2000).

I.  Whether the February 17, 1987 rating decision was clearly 
and unmistakably erroneous.

Applicable regulations provide that prior determinations 
which are final and binding will be accepted as correct in 
the absence of clear and unmistakable error (CUE).  Where 
evidence establishes such error, the prior decision will be 
reversed or amended.  See 38 C.F.R. § 3.105(a).

The United States Court of Appeals for Veterans Claims 
(Court) has propounded a three-prong test to determine 
whether CUE is present in a prior determination: (1) Either 
the correct facts, as they were known at the time were not 
before the adjudicator (that is, more than a simple 
disagreement as to how the facts were weighed or evaluated) 
or the statutory or regulatory provisions extant at that time 
were incorrectly applied; (2) the error must be "undebatable" 
and of the sort "which had it not been made, would have 
manifestly changed the outcome at the time it was made," and 
(3) a determination that there was CUE must be based on the 
record and the law that existed at the time of the prior 
adjudication question.  See Damrel v. Brown, 6 Vet. App. 242, 
245 (1994).

The Court has also stated that CUE is a very specific and 
rare kind of "error."  It is the kind of error of fact or 
law, that when called to the attention of later reviewers 
compels the conclusion, to which reasonable minds could not 
differ, that the result would have been manifestly different 
but for the error.  Thus, even where the premise of error is 
accepted, if it is not absolutely clear that a different 
result would have ensued, the error complained of cannot be, 
ipso facto, clear and unmistakable.  Fugo v. Brown, 6 Vet. 
App. 40, 43-44 (1993).

A.

The February 1987 rating decision granted service connection 
for intervertebral disc syndrome, L5-S1, with radiculopathy, 
and assigned a 20 percent rating effective September 25, 
1986, under the provisions of 38 C.F.R. § 4.71a, Diagnostic 
Code 5293 (1986).  A notice of disagreement was not received 
to initiate an appeal from the RO's February 1987 rating 
decision.

The relevant evidence of record at the time of the February 
1987 rating decision consisted of service medical records, an 
October 1986 VA treatment record, and November 1986 and 
December 1986 VA examinations.  Service medical records 
indicate that in October 1984 the veteran injured his back 
while moving a 250 pound generator.  The veteran had "heard 
a snap in his back" while moving the generator and 
subsequently developed low back pain as well as left leg 
pain.  An examination conducted in conjunction with a May 
1986 Medical Board report indicated that the veteran had 
persistent burning pain in the left lower back which radiated 
to the left foot with associated circumstantial tingling of 
the left leg and inguinal area.  The veteran took muscle 
relaxant and anti-inflammatory medications as needed.  
Physical examination revealed no muscular spasm or atrophy.  
The veteran had back pain when performing straight leg 
raising and forward flexion.  Diagnoses from the May 1986 
Medical Board and June 1986 Physical Evaluation Board were 
low back pain with left leg sciatica, chronic, persistent, 
symptomatic; soft tissue mass, left lateral recess, L5-S1 
level; and degenerative changes, facet joints, L4-5 and L5-
S1.

An October 1986 VA treatment record reflected a diagnosis of 
herniated nucleus pulposus.

At a November 1986 VA general medical examination the veteran 
complained of low back pain and left leg pain and weakness 
with burning paresthesia.  Physical examination demonstrated 
decreased ranges of motion of the low back, particularly 
flexion.  There was tenderness over the left lower back and 
left buttocks.  The veteran was able to do 15 toe raises on 
the left, but with subjective weakness compared to the right.  
Reflexes were equal and present bilaterally; muscle strength 
testing was unremarkable.  Bow-string sign was negative 
bilaterally.  X-rays of the lumbar spine revealed no evidence 
of fracture, dislocation, or subluxation.  The intervertebral 
disc spaces were well maintained and there was a slight loss 
of height of the anterior aspect of the left vertebral body.  
The diagnoses were L5-S1 radiculopathy secondary to 
intervertebral disc syndrome, conjoint nerve root L5-S1, and 
facet joint arthropathy.

During a December 1986 VA orthopedic examination the veteran 
had full range of motion of the back; his motor examination 
was 5/5 bilaterally throughout both lower extremities.  
Straight leg raising was slightly positive with 30 degrees on 
the left.  Deep tendon reflexes were 2+/2+ in the right ankle 
and 1/2+ in the left ankle.  The examiner noted that the 
veteran had a left S1 radiculopathy as "evidenced by his 
left absent ankle jerk."

The veteran contends that the February 17, 1987 rating 
decision contained CUE by failing to assign a rating higher 
than 20 percent for his intervertebral disc disability.  In 
particular, the veteran alleges that the findings concerning 
the left ankle on the December 1986 VA orthopedic examination 
warranted a higher rating.

The Board here observes that at the time of the February 1987 
rating decision, the assignment of a 20 percent evaluation 
under Diagnostic Code 5293 required moderate symptoms and 
recurring attacks of intervertebral disc syndrome.  A 40 
percent evaluation required severe symptoms on a recurrent 
basis, with intermittent relief.  A 60 percent evaluation 
required evidence of a pronounced condition, with persistent 
symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc, with little intermittent relief.  
38 C.F.R. § 4.71a, Diagnostic Code 5293 (1986).

The RO's assignment of a 20 percent rating for moderate 
invertebral disc syndrome, was, considering all of the 
evidence then of record, a reasonable exercise of 
adjudicatory judgment and did not involve CUE.  In its 
February 1987 decision, the RO noted that while VA 
examinations had revealed that the veteran had shown 
decreased ranges of motion of the low back, his muscle 
strength testing was unremarkable and his motor examination 
had been 5/5 bilaterally.  The Board agrees that reasonable 
minds might differ as to whether severe intervertebral disc 
syndrome had been objectively demonstrated at the time of the 
rating action in question.  However, the fact that 
adjudicators made a determination on a question on which 
reasonable minds might differ is an insufficient basis upon 
which to predicate a finding of CUE.  Fugo, supra.  The mere 
misinterpretation of facts does not constitute clear and 
unmistakable error.  Thompson v. Derwinski, 1 Vet. App. 251, 
253 (1991).

The veteran has alleged that the December 1986 VA physician's 
comment concerning left ankle jerk should warrant the 
assignment of a rating in excess of 20 percent.  An absent 
ankle was one of the criteria for a 60 percent rating under 
Diagnostic Code 5293 at the time of the February 1987 rating 
decision.  However, the Board notes that the objective 
findings do not appear to reveal an absent left ankle jerk, 
but, instead, indicate a diminished ankle jerk.  Objective 
findings from the December 1986 VA examination reveal that 
deep tendon reflexes of the left ankle was 1/2+.  Even if it 
could be argued that the veteran had absent left ankle jerk, 
such a finding, alone, would not constitute a reason to 
assign a rating in excess of the 20 percent assigned by the 
RO in February 1987.

The Board notes that the November 1986 VA examiner 
recommended that the veteran undergo electromyographic 
studies to determine the extent of radiculopathy.  However, 
any failure by the RO to seek additional information 
concerning the veteran's physical status would not constitute 
CUE.  See Caffrey v. Brown, 6 Vet. App. 377, 384 (1994) (VA's 
failure to fulfill a duty to assist the veteran in obtaining 
the facts pertinent to his claim does not constitute clear 
and unmistakable error "because such a breach creates only an 
incomplete rather than an incorrect record").

In arriving at this decision, the Board has considered 
whether correspondence received in March 1987 (dated March 
16, 1987, from the veteran's private attorney, S.G.K.) was a 
notice of disagreement to the February 1987 rating decision.  
However, the March correspondence was addressed to VA medical 
personnel and appears to be simply a request to obtain 
additional medical information.

In light of the available evidence at the time, the Board is 
of the view that the RO's February 1987 rating decision 
assigning a 20 percent rating for the veteran's 
intervertebral disc disability was not founded on clear and 
unmistakable error, and that the rating decision represented 
a reasonable exercise of adjudicatory judgment.  See 38 
C.F.R. § 3.105(a).

B.

The veteran has also contended that the February 17, 1987 
rating decision was clearly and unmistakably erroneous for 
not considering the issue of entitlement to service 
connection for tinnitus.

Service medical records dated in April 1986 indicate that the 
veteran complained of a two months history of tinnitus.  The 
impression was possible tinnitus secondary to anti-
inflammatory medication.  Tinnitus was not noted on records 
associated with the veteran's May 1986 Medical Board or June 
1986 Physical Evaluation Board.  The November 1986 VA general 
medical examination report indicated that the veteran's ears 
were normal; no complaints of tinnitus were noted.  No 
complaints or findings related to tinnitus were made until a 
June 1994 VA audiological examination.

Based on the foregoing, the Board finds that a formal or 
informal claim of entitlement to service connection for 
tinnitus had not been received by VA prior to the RO's 
February 17, 1987 rating decision.  As such, the February 17, 
1987 rating decision was not clearly and unmistakably 
erroneous by failing to consider the issue of entitlement to 
service connection for tinnitus.

II. Entitlement to an effective date prior to February 17, 
1994, for a grant of service connection for tinnitus.

Except as otherwise provided, the effective date of an award 
based on an original claim, a claim reopened after final 
adjudication, or a claim for increase, of compensation, 
dependency and indemnity compensation, or pension, shall be 
fixed in accordance with the facts found, but shall not be 
earlier than the date of receipt of an application therefor.  
38 U.S.C.A. § 5110(a); See 38 C.F.R. § 3.400.

With respect to an award of compensation based upon direct 
service connection, the effective date is the day following 
separation from active service or date entitlement arose if 
the claim is received within one year after separation from 
service; otherwise, the effective date is the date of receipt 
of the claim, or the date entitlement arose, whichever is 
later.  38 C.F.R. § 3.400 (b)(2).

A September 1994 rating decision granted service connection 
for tinnitus, effective February 17, 1994, the date of 
receipt of the veteran's claim.

The question presented by the issue of entitlement to an 
effective date prior to February 17, 1994, for a grant of 
service connection for tinnitus, is whether any claim, be it 
formal or informal, for service connection for tinnitus was 
received by VA earlier than February 17, 1994, and whether 
any such claim preceded or followed the date on which 
entitlement arose.  The veteran contends that the award for 
service connection for tinnitus should have an earlier 
effective date due to the fact that tinnitus was noted in his 
service medical records.

It is not alleged or shown by the record that a formal claim 
alleging entitlement to service connection for tinnitus was 
filed prior to February 17, 1994.  As to the matter of 
whether an informal claim was submitted prior to February 17, 
1994, it is noted that any communication or action indicating 
an intent to apply for one or more benefits under the laws 
administered by VA may be considered an informal claim.  38 
C.F.R. § 3.155(a).  However, a review of the record shows 
that there is no documentation or indication demonstrating an 
intent on the part of the veteran to apply for and/or obtain 
VA compensation for service connection for tinnitus earlier 
than February 17, 1994.

The Board recognizes here that the date of an outpatient or 
hospital examination or the date of hospital admission to a 
VA or uniformed services hospital, or the date of the 
veteran's admission to a non-VA hospital, where the veteran 
was maintained at VA expense, will be accepted as the date of 
receipt of a claim.  38 C.F.R. § 3.157(b)(1).  However, a 
review of such records indicates that complaints or findings 
related to tinnitus were not of record until the June 1994 VA 
audiological examination.  Even if such a record prior to 
February 1994 did exist, such records do not apply to 
original applications for service connection where there has 
been no prior allowance or disallowance of a formal claim for 
service connection.  38 C.F.R. § 3.157; Crawford v. Brown, 5 
Vet. App. 33 (1993).

As previously discussed, under the governing legal authority, 
it is the later of the date of receipt of claim or the date 
entitlement arose that is the earliest effective date 
assignable.  38 U.S.C.A. § 5010(a); 38 C.F.R. § 3.400; see 38 
C.F.R. § 3.400(b)(2).  After reviewing the record, the Board 
is unable to find a basis for establishing an effective date 
for service connection for tinnitus earlier than the date 
assigned by the RO.

The veteran contends that since tinnitus was noted in 
service, the effective date for his grant of service 
connection for tinnitus should be the date of his discharge 
from service.  However, as cited previously, applicable 
regulations require that the veteran file a claim for service 
connection for disability.  The Board notes that the veteran 
had previously filed claims for other disabilities and had at 
least some familiarity with the claims process.  Furthermore, 
though noted in service, tinnitus was not noted on the 
November 1986 VA general medical examination and was not of 
record until June 1994.

In short, after reviewing the record, the Board is unable to 
find a basis for establishing an effective date for service 
connection for tinnitus earlier than the currently assigned 
date of February 17, 1994.


ORDER

The claim of CUE in the February 17, 1987 rating decision 
that assigned a 20 percent evaluation for the veteran's 
service-connected intervertebral disc syndrome is denied.

The claim of CUE in the February 17, 1987 rating decision 
that did not consider service connection for tinnitus is 
denied.

Entitlement to an effective date prior to February 17, 1994, 
for a grant of service connection for tinnitus is denied.




		
	John E. Ormond, Jr.	
	Member, Board of Veterans' Appeals



 

